Morse, C. J.
(concurring). It is evidently contemplated by the Constitution that the county shall be the essential factor in the formation of senatorial districts. “ No county shall be divided in the formation of Senate districts, except such county shall be equitably entitled to two or more Senators,” is the prevailing idea of the organic provision. It is further contemplated that such districts shall be arranged according to the “number of white inhabitants, and civilized persons of Indian descent not members of' any tribe.” This equality of representation, however, is secondary to and hampered by the fact that no county can be divided, and a part of it attached to another county, or the part of another county, in order to make the districts equal, or nearly so, in population. This express inhibition against the division of a county gives, necessarily, great latitude to the legislative discretion, and the senatorial districts must of necessity not be as equally divided as to population as might be done if county lines could be-disregarded. The Legislature undoubtedly could take a partisan advantage by making choice of different counties, and joining them together in one senatorial district, when such counties are contiguous; so that one Legislature of one-political complexion might put, for instance, Macomb and St. Clair in one district, while another of a different-political complexion might join Macomb with Lapeer, and St. Clair with some other adjoining county, and not-violate any constitutional rights of the electors of such districts. But, as shown by Mr. Justice Grant, the-Legislature in the senatorial apportionment of 1891 went far beyond any legitimate discretion, and violated the rules-of equity, when it was not necessary, or even proper, to do-so, because of the fact that a county could not be divided. The twenty-seventh and twenty-ninth districts lie contiguous to each other, so that there was no excuse for *11putting 97,330 people in one and only 40,033 in the other.
The senatorial apportionments of 1891 and 1885, which are before us, so that we are compelled to examine them, were neither of them arranged in view of the Constitution or the rights of the electors of this State. "While it is true that the motive of an act need not be inquired into to test its constitutionality, I believe that the time for plain speak-f ing has arrived in relation to the outrageous practice of > gerrymandering, which has become so common, and has so ¡ long been indulged in, without rebuke, that it threatens' not only the peace of the people, but the permanency of j our free institutions. The courts alone, in this respect, can save the rights of the people, and give to them a fair count and equality in representation. It has been demonstrated that the people themselves cannot right this wrong. They may change the political majority in the Legislature, as they have often done, but the new majority proceeds at once to make an apportionment in the interest of its party, as unequal and politically vicious as the one that it repeals. There is not an intelligent school boy but knows what is [ the motive of these legislative apportionments, and it is idle for the courts to excuse the action upon other grounds, or to keep silent as to the real reason, which is nothing more nor less than partisan advantage taken in defiance of the Constitution, and in utter disregard of the rights of the citizen.
Take our own State for example. In the election of 1884, the Republican candidate for Secretary of State had a plurality of 4,383 out of a total vote of 401,003. The Republican majority in the Legislature of 1885 arranged the senatorial districts so that, upon the vote of 1884, 21 were Republican and 11 were Democratic. In eight districts a population of 316,578 are given the same representation in the Senate as are 532,222 people in eight other districts. *12The Upper Peninsula, with Emmet and Mackinac counties added, is given three Senators, when it is only entitled to two; the population of the three districts — thirtieth, thirty-first and thirty second — combined being 124,580, and the ratio 61,125. In 1890, the Democratic candidate for Secretary of State received a plurality of 2,706 over the Republican candidate in a total vote of 398,611, and the Democratic majority in the Legislature of 1891 apportioned the senatorial districts so that, on the basis of the vote of 1890, 21 were Democratic and 11 Republican. As shown by Mr. Justice Grant, these districts were so divided that in eight of them a population of 349,156 have the same representation as 695,717 in eight other districts, and, in order to aid this inequality, the county of Saginaw is divided into two districts, when it is only entitled to one under the Constitution. It will thus be seen that, upon a plurality of less than 5,000 in a total vote of about 400,000, each of these political parties has so gerrymandered these senatorial districts that each has 21 senatorial districts to 11 of the other. If permitted to continue in this kind of business, the next Legislature to apportion Senators, if its political complexion should be different from the last, following in the footsteps of its predecessors, will easily change the figures about again, and give its party the 21 Senators and the other the 11. It is time to stop it. And the citizen has the right to appeal to the Court in defense of his most sacred rights under the Constitution. He cannot be obliged to wait for prosecuting attorneys or the Attorney General. It is as well a private as a public grievance, and the individual elector can invoke the aid of the Court in his own behalf, and call attention also to the existence of a great public wrong.
There is no higher privilege granted to the citizen of a free country than the right of equal suffrage, and thereby to an equal representation in the making and administration of the *13laws of the land. Under our State Constitution the right of the elector is fixed. To him equal representation is a right, as well as a privilege, of which the Legislature cannot deprive him. These wrongs have been committed for partisan purposes. Their object and effect have been to deprive the majority of the people of their will in the administration of the government. The greatest danger to our free institutions lies to-day in this direction. By this system of gerrymandering, if permitted, a political party may control for years the government, against the wishes, protests, and votes of a majority of the people of the State, each Legislature, chosen by such means, perpetuating its political power by like legislation from one apportionment to another.
We have been obliged, under the issue here made, to investigate but two apportionments, — those of 1891 and 1885. Both are tarred with the same stick. We do not care to go further, since there is a remedy in the hands of the Executive and Legislature. The consequences of this decision are not for us. It is our duty to declare the law, to point out the invasion of the Constitution, and to forbid it.
I agree with the result as announced in the opinion of Mr. Justice Grant.